DETAILED ACTION
This action is response to communication:  response to RCE filed on 03/04/2021.
Claims 1-10, 12, and 21 are currently pending in this application after Examiner’s Amendment.  See amendment below. 
No new IDS has been filed for this application.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sara Knight (58722) on 03/12/2021.
The application has been amended as follows: 

1. (Currently Amended) A system, comprising:
a circuit block coupled to a general power network;
at least one independent power network comprising one or more power lines, wherein the at least one independent power network does not supply power to the circuit block,
wherein the one or more power lines comprise a voltage source line, first voltage line, or both the voltage source line and the first voltage line, 
wherein the at least one independent power network comprises a quiet power source isolated from the general power network using a switch capacitor, wherein the quiet power source comprises the switched capacitor as a charge storage device that is selectively rechargeable by selective connection of the charge storage device to a system voltage source line and a system first voltage line; and wherein the charge storage device is coupled to the voltage source line, the first voltage line, or both the voltage source line and the first voltage line;
a detector coupled to the at least one independent power network to detect a change in a power characteristic of the at least one independent power network; and
sensors, each sensor being coupled to a power line of the one or more power lines of the at least one independent power network and located in an active layer of a chip with the circuit block, wherein the sensors are responsive to at least one type of fault injection attack.

2. (Original) The system of claim 1, wherein at least one sensor of the sensors is responsive to at least two types of fault injection attacks.

3. (Original) The system of claim 2, wherein the at least two types of fault injection attacks comprise at least two selected from the group consisting of electromagnetic fault injection, optical fault injection, and body bias injection.

4. (Previously Presented) The system of claim 1, wherein at least one sensor of the sensors comprises an inverter.

5. (Original) The system of claim 1, wherein the sensors comprise one or more transistors, diodes, capacitors, resistors, or combinations thereof.

6. (Original) The system of claim 1, wherein the detector comprises a current sensor.

7. (Original) The system of claim 1, wherein the circuit block comprises cryptographic block.

8. (Original) The system of claim 7, wherein the sensors are located in the active layer interspersed within the cryptographic block.

9. (Original) The system of claim 7, wherein the sensors are located in the active layer between sub-blocks of the cryptographic block.

10. (Original) The system of claim 1, wherein the at least one independent power network comprises a charge storage device.

11. (Canceled) 



12. (Original) The system of claim 1, wherein the at least one independent power network comprises at least two independent power networks, each independent power network having corresponding sensors coupled thereto that have overlapping areas of coverage.

13-20. (Canceled)

21. (Previously Presented) The system of claim 1, wherein the quiet power source is connected to only supply power to the sensors and the detector.

22. (Canceled) 



Allowable Subject Matter
Claims 1-10, 12, and 21 are allowed.
The following is an Examiner’s statement of Reasons for Allowance:
Applicant's arguments/amendments submitted on 03/04/2021 have been considered and are persuasive in light of the arguments and claim amendments.  Also, please Examiner’s Amendment above. Therefore, the previously filed claim rejections have been withdrawn.  The record is clear; therefore, no reason for allowance is necessary.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provisio of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495